DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10003185. Although the claims at issue are not identical, they are not patentably distinct from each other because while independent claims 1 and 15 are generic to claims 1 and 13 the independent claims of the instant application are broader than patent 10003185. See table below of double patenting claims. 
17137704
10003185
1. An electrical device comprising: a first terminal structured to electrically connect to a power source; a second terminal structured to electrically connect to a load; a control unit structured to detect a 






3. (Original) The electrical device of claim 1, wherein the switch is a solid state switch.
5. The electrical device of claim 2, further comprising: a capacitor electrically connected at a point between the switch and the second terminal, wherein the capacitor is structured to provide power to the load for a period of time when the switch is open.
4. (Original) The electrical device of claim 1, further comprising: a capacitor electrically connected at a point between the switch and the second terminal, wherein the capacitor is structured to provide power to the load for a period of time when the switch is open.
6. The electrical device of claim 1, wherein the electrical device is one of a circuit breaker, a meter, a receptacle, and a power strip.
5. (Original) The electrical device of claim 1, wherein the electrical device is one of a circuit breaker, a meter, a receptacle, and a power strip

	
11. The electrical device of claim 1, further comprising: a buck converter electrically connected between the first terminal and the second terminal, wherein 


8. The electrical device of claim 7, wherein the power source is an alternating current power source; and wherein the buck converter includes a first branch that is operable during a positive half cycle of the power source and a second branch that is operable during a negative half cycle of the power source.
14. The electrical device of claim 13, wherein the voltage sensor includes a first resistor and a second resistor; wherein the first resistor has a first end electrically connected to a point between the first and second terminals and a second end electrically connected to the second resistor; and wherein the second resistors has a first end electrically connected to the first resistor and a 





10. The electrical device of claim 1, wherein the control unit is structured to sense transients and swells.
9. The electrical device of claim 7, wherein the power quality event includes at least one of a transient, an interruption, a sag, and a swell
11. The electrical device of claim 1, wherein the control unit is structured to sense transients, interruptions, sags, and swells.
17. The method of claim 16, further comprising: closing the switch after the power quality event has ended.
14. The method of claim 13, further comprising: closing the switch after the power quality event has ended.
18. The method of claim 16, further comprising: providing a capacitor electrically connected at a point between the switch and the second terminal, wherein the capacitor is structured to provide power to the load for a period of time when the switch is open.
15. The method of claim 13, further comprising: providing a capacitor electrically connected at a point between the switch and the second terminal, wherein the capacitor is structured to provide power to the load for a period of time when the switch is open.
20. The method of claim 15, further comprising: providing a buck converter 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816